UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 20, 2012 A & C United Agriculture Developing Inc. (Exact name of registrant as specified in its charter) Nevada 333-179082 27-5159463 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS I.D. Oak Brook Pointe,Suite 500, 700 Commerce Drive,Oak Brook,Illinois (Address of principal executive offices) (Zip Code) 630-288-2500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 20, 2012, we elected two of our officers to different positions, as follows: Name Position Yidan (Andy) Liu President Jun (Charlie) Huang Secretary These officers resigned their existing positions to assume these new positions, although Mr. Liu retained his position as Treasurer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. A & C United Agriculture Developing Inc. Date: June 21, 2012 By: /s/ Yidan (Andy) Liu Yidan (Andy) Liu President 3
